Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Reasons for Allowance
Claims 1 and 3-7 are allowed. 
Independent claim 1 is allowed because the prior art does not teach or suggest a transmission type adaptive optical system comprising: a laser emission device configured to emit a laser beam; a partial reflection mirror configured to reflect a part of the laser beam as reflected light and transmit another part thereof as transmission light; a wavefront sensor configured to detect wavefront distortion of the reflected light and to generate and output a wavefront distortion signal indicating the wavefront distortion; a control device; a heating light source; a transmission type adaptive optical element arranged on a light path between the laser emission device and the partial reflection mirror to transmit the laser beam and configured to correct a wavefront of the laser beam by a refraction index distribution adjusted by a temperature distribution occurred by irradiation of the heating light; and an irradiation optical system configured to irradiate a desired target with transmission light that is transmitted through the partial reflection mirror, wherein the transmission type adaptive optical element comprises a plate material having a predetermined absorption spectrum, wherein the plate material comprises at least one of a glass or a YAG crystal doped with at least one ion of transition metals and rare earths so as to correspond to the absorption spectrum, wherein the heating light is another laser beam having a wavelength different from the laser beam, and wherein, at least in an initial state in which the transmission type adaptive optical element is irradiated with the heating light in a state with a uniform light intensity distribution, a first absorption rate of absorbing the laser beam by the transmission type adaptive optical element is smaller than a second absorption rate of absorbing the other laser beam by the transmission type adaptive optical element; in combination with the other recited limitations in the claim. 
Claims 3-7 are allowable as dependent upon claim 1.
Prior art reference Unrath et al. (2010/0059490; “Unrath) is the closest prior art of record in this application. However, Unrath fails to disclose the wavelength, absorption rate, and transmissive optical adaptive element limitations recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883